                                                                         Page 1 of 1
    Case 2:19-cr-00163-GW Document 105 Filed 04/04/19 Page 1 of 1 Page ID #:281


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                  CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:19-CR-00163-GW                    Recorder: CS 04/04/2019                         Date: 04/04/2019

Present: The Honorable Paul L. Abrams, U.S. Magistrate Judge

Court Clerk: Christianna Howard                                Assistant U.S. Attorney: Scott Dubois

 United States of America v.         Attorney Present for Defendant(s)           Language                Interpreter
 2) CHRISTOPHER CANION               2) AMY FAN
 VAN HOLTON                               PANEL
       BOND-PRESENT



PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant pleads not guilty to all counts in the Indictment.

This case was previously assigned to the calendar of District Judge George H. Wu.
It is ordered that the following date(s) and time(s) are set:
         Jury Trial 5/14/2019 at 9:00 AM
         Defendant and counsel are ordered to appear before said judge at the time and date indicated.

        Counsel are referred to the assigned judge's trial/discovery order located on the Court's website, Judges' Procedures
        and Schedules.




                                                                         First Appearance/Appointment of Counsel: 00 : 00
                                                                                                                PIA: 00 : 05
                                                                                      Initials of Deputy Clerk: CH by TRB
cc: Statistics Clerk, PSALA CJA Supv Attorney




CR-85 (09/12)                                  CRIMINAL MINUTES - ARRAIGNMENT                                          Page 1 of 1




                                                                                                                    4/4/2019
